



Exhibit 10.1


PROMISSORY NOTE
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$4,000,000.00
05-08-2020
05-08-2022
Redacted
 
Redacted
Redacted
 
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.
 
 
 
 
 
 
 
 
Borrower:
Badlands Power Fuels LLC
 
Lender:
First International Bank & Trust
 
 
6720 N SCOTTSDALE RD SUITE 190
 
Watford City
 
 
 
SCOTTSDALE, AZ 85253
 
 
PO Box 607
 
 
 
 
 
 
 
100 N Main
 
 
 
 
 
 
 
Watford City, ND 58854
 
 
 
 
 
 
(800) 359-8092
 
 

--------------------------------------------------------------------------------

Principal Amount: $4,000,000.00
 
Date of Note: May 8, 2020

                            
PURPOSE OF LOAN. PAYCHECK PROTECTION PROGRAM (PPP).


SBA LOAN NUMBER. Redacted


PROMISE TO PAY. Badlands Power Fuels LLC ("Borrower") promises to pay to First
International Bank & Trust ("Lender"), or order, in lawful money of the United
States of America, the principal amount of Four Million & 00/100 Dollars
($4,000,000.00), together with interest on the unpaid principal balance from May
8, 2020, until paid in full.


PAYMENT. Borrower will pay this loan in accordance with the following payment
schedule, which calculates interest on the unpaid principal balances as
described in the "INTEREST CALCULATION METHOD" paragraph using the interest
rates described in this paragraph: one interest payment on May 8, 2021, with
interest calculated on the unpaid principal balances using an interest rate of
1.000%; and one principal and interest payment of $4,040,555.56 on May 8, 2022,
with interest calculated on the unpaid principal balances using an interest rate
of 1.000%. This estimated final payment is based on the assumption that all
payments will be made exactly as scheduled; the actual final payment will be for
all principal and accrued interest not yet paid, together with any other unpaid
amounts under this Note. Unless otherwise agreed or required by applicable law,
payments will be applied first to any escrow or reserve account payments as
required under any mortgage, deed of trust, or other security instrument or
security agreement securing this Note; then to any accrued unpaid interest; then
to principal; then to any late charges; and then to any unpaid collection costs.
Borrower will pay Lender at Lender's address shown above or at such other place
as Lender may designate in writing. All payments must be made in U.S. dollars
and must be received by Lender consistent with any written payment instructions
provided by Lender. If a payment is made consistent with Lender's payment
instructions but received after 5:00 P.M. Central Time, Lender will credit
Borrower's payment on the next business day.


INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding (but not including February
29 in leap years). All interest payable under this Note is computed using this
method.


PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: First International Bank &
Trust, Loan Operations, PO Box 1240 Minot, ND 58702.


LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
2.000% of the unpaid portion of the regularly scheduled payment or $100.00,
whichever is greater.


INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 3.000 percentage point margin ("Default Rate Margin"). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. After maturity, or after this Note would
have matured had there been no default, the Default Rate Margin will continue to
apply to the final interest rate described in this Note. However, in no event
will the interest rate exceed the maximum interest rate limitations under
applicable law.


DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:


Payment Default. Borrower fails to make any payment when due under this Note.


1

--------------------------------------------------------------------------------







Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.


Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.


False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.


Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.


Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.


Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.


Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.


Insecurity. Lender in good faith believes itself insecure.


ADDITIONAL LATE CHARGE TERMS. The late charge will not be greater than
$2,500.00. I will pay this late charge promptly but only once for each late
payment.


LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.


ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's reasonable
attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit,
including reasonable attorneys' fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.


JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.


GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of North
Dakota without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of North Dakota.


CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of McKenzie County, State of North
Dakota.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.


COLLATERAL. This loan is unsecured.


SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.


NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s) to a consumer reporting agency. Borrower's written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: First International Bank & Trust Loan Operations PO Box 1240
Minot, ND 58702.




2

--------------------------------------------------------------------------------





WHEN SBA IS THE HOLDER. This Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.


ELECTRONIC SIGNATURES. The parties hereto agree that delivery of a signature
page to, or an executed counterpart of, this document by facsimile, email
transmission of a scanned image or other electronic means, shall be effective as
delivery of an originally executed counterpart, and shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based record keeping system, as the case may be, to the extent and as
provided for in any applicable law.


GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.


PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


BORROWER:
BADLANDS POWER FUELS LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Charles King Thompson
 
By:
/s/ Eric Thomas Bauer
 
Charles King Thompson, Director & CEO of Badlands Power Fuels LLC
 
 
Eric Thomas Bauer, Director, Vice President and Treasurer of Badlands Power
Fuels LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert Fox
 
By:
/s/ Joseph M. Crabb
 
Robert Fox, Director and President of Badlands Power Fuels LLC
 
 
Joseph M. Crabb, Director, Vice President and Secretary of Badlands Power Fuels
LLC
 
 
 
 
 
 
 
 
 
 





3